Citation Nr: 1412807	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-31 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected coronary artery disease status post coronary artery bypass graft with scars (also claimed as ischemic heart disease) prior to November 22, 2010.

2.  Entitlement to an initial evaluation in excess of 60 percent for service-connected coronary artery disease status post coronary artery bypass graft with scars (also claimed as ischemic heart disease) on and after November 22, 2010


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1965 to April 1971.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction remains with the RO in Louisville, Kentucky.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran first submitted a claim for service connection for a heart condition in July 2002.  He subsequently submitted numerous medical records in support of his claim, to include those records dated in and around his coronary bypass surgery in September 2000.  He was not afforded a VA examination, which included cardiac testing, until November 2010.  Service connection was then granted in September 2011, which awarded a 60 percent disability evaluation from November 2010; the date cardiac testing had been performed.  The Board finds that a new medical examination is required in this case to develop the Veteran's claim prior to this November 2010 examination date.  The Board also finds that the Veteran's scar from his coronary bypass surgery should be assessed as a part of this examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a new VA examination to determine the severity and manifestation of any heart disorders that may have been present from July 2002 to the present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The rationale for all opinions expressed must be provided.  

The examiner should specifically document the Veteran's relevant symptomatology for his heart disorder since July 2002.  The examiner should then report all pertinent symptoms and findings and estimate the level of functional impairment present from July 2002 to present. 

In providing the requested information, the examiner should specifically consider and address the Veteran's competent account of symptomatology.

If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner should also specifically address the Veteran's scar from his coronary bypass surgery in his or her opinions.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


